          Case 1:20-cr-00075-DMT Document 53 Filed 10/23/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

 United States of America,

                                        Plaintiff,

 vs.                                                                      Case No. 1:20-cr-00075

 Kayla Renee Keyes and Kasondra Kaye Grant
 a/k/a Kassie Kaye a/k/a Kassandra Grant,

                                    Defendants.


                               ORDER TO CONTINUE TRIAL



[¶1]       THIS MATTER comes before the Court pursuant to the Administrative Order

regarding Court Operations Under the Exigent Circumstances Created by COVID-19

(“Administrative Order”), dated October 22, 2020, and entered by Chief Judge Peter D. Welte for

the District of North Dakota in which he ordered all jury trials scheduled between October 22,

2020, and November 30, 2020, be continued. The Administrative Order found the ends of justice

are served by ordering the continuances of those trials and excluded the period between October

22, 2020, and November 30, 2020, from speedy trial calculations under 18 U.S.C. §

3161(h)(7))(A). The Order also stated that the Court may extend the period of exclusion as

circumstances may warrant. Trial in this matter is set to begin within that timeframe on November

17, 2020. Doc. No. 45.

[¶2]       In light of the COVID-19 outbreak and the findings of the Administrative Order, this

Court finds there is good cause to continue the trial, and “the ends of justice served by taking such

action outweigh the best interest of the public and the defendant in a speedy trial” pursuant to 18



                                                 -1-
          Case 1:20-cr-00075-DMT Document 53 Filed 10/23/20 Page 2 of 2




U.S.C. § 3161(h)(7)(A). See United States v. Lucas, 499 F.3d 769, 782-83 (8th Cir. 2007); United

States v. Hohn, 8 F.3d 1301, 1305 (8th Cir. 1993); United States v. Driver, 945 F.2d 1410, 1414

(8th Cir. 1991).

[¶3]       It is therefore ORDERED that trial shall be rescheduled to begin Tuesday, January 12,

2021, at 9:00 a.m. in Bismarck Courtroom 1 before the undersigned. A three (3) day trial is

anticipated. All time which elapses from the date of this Order until trial shall be excluded from

any Speedy Trial Act calculation. See 18 U.S.C. § 3161(h)(7)(A) and 18 U.S.C. § 3161(h)(7)(B);

see also Administrative Order dated October 22, 2020 at ¶ 6.

[¶4]       IT IS SO ORDERED.

           DATED October 23, 2020.




                                                     Daniel M. Traynor, District Judge
                                                     United States District Court




                                               -2-
